EHRLICH, Justice.
We have for review Van Horn v. State, 485 So.2d 1380 (Fla. 3d DCA 1986) in which the district court, on the authority of our decision in State v. Jackson, 478 So.2d 1054 (Fla.1985), affirmed Van Horn’s sentence under the guidelines in effect at the time of his sentencing rather than those in effect at the time of the offense. The district court certified the following question as one of great public importance:
WHETHER ALL SENTENCING GUIDELINES AMENDMENTS ARE TO BE CONSIDERED PROCEDURAL IN NATURE SO THAT GUIDELINES AS MOST RECENTLY AMENDED SHALL BE APPLIED AT THE TIME OF SENTENCING WITHOUT REGARD TO THE EX POST FACTO DOCTRINE.
485 So.2d at 1381. We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution.
We recently answered this question in the affirmative in Wilkerson v. State, 494 So.2d 210 (1986). Accordingly, the decision below is approved.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, SHAW and BARKETT, JJ., concur.